Citation Nr: 0117239	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


INTRODUCTION

The veteran served on active duty for more than twenty years, 
prior to his retirement in December 1989.  

By rating decision dated April 1990, the Regional Office (RO) 
denied the veteran's claim for service connection for a heart 
disorder.  He was notified of this decision and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not filed.  In July 1995, he sought to reopen his 
claim for service connection for a heart disability.  In a 
rating action dated January 1997, the RO concluded that the 
evidence was not new and material, and the veteran's claim 
for service connection for a heart disorder remained denied.  
When this issue was before the Board of Veterans' Appeals 
(Board) in November 1999, it was denied on the basis that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a heart disorder.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated October 31, 2000, granted a 
Joint Motion for Partial Remand and to Stay Proceedings 
(Joint Motion).  It was noted in the Joint Motion that the 
Board had failed to discuss abnormal electrocardiograms of 
February 1994 and March 1997.  In June 2001, the veteran's 
attorney submitted additional evidence for the Board to 
consider.  It is noted that a waiver of RO review in 
accordance with 38 C.F.R. § 1304 (2000) is of record.

The Board notes that its decision of November 1999 found that 
the evidence submitted by the veteran was not new and 
material with respect to the claim for service connection for 
a chest disorder, to include costochondritis; assigned a 30 
percent rating for sinusitis from July 18, 1994 to February 
8, 1996; and denied a rating in excess of 50 percent for 
sinusitis, from April 1, 1996.  The Joint Motion requested 
that the Court dismiss the appeals as to the issues of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a chest disorder 
to include costochondritis and an increased rating for 
sinusitis.  Accordingly, this decision is limited to the 
issue noted on the preceding page.

Finally, the Board points out that the veteran was scheduled 
to testify at a hearing before a Member of the Board in July 
1999, but he failed to report for the hearing.


FINDINGS OF FACT

1.  An unappealed April 1990 rating decision denied the 
veteran's claim for service connection for a heart disorder.  

2.  The evidence submitted subsequent to the April 1990 RO 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and is also material 
because it bears directly and substantially on the issue on 
appeal, and must be considered in order to fairly decide the 
merits of the claim for service connection for a heart 
disorder.


CONCLUSION OF LAW

The evidence received since the unappealed April 1990 rating 
decision that denied entitlement to service connection for a 
heart disability, which is final, is new and material, and 
the claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for a heart 
disorder in May 1990.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence which was of record at that 
time, and the evidence presented subsequently.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim. Id.

The old evidence 

The service medical records disclose that the veteran was 
seen on several occasions with complaints of chest pain.  An 
undated report noted the pain to be of three weeks duration.  
Following an examination, the impression was chest wall pain, 
probably costochondritis, doubt cardiac.  The veteran stated 
he was having  left-sided chest pains in December 1985.  The 
assessment was left-sided pleuritic chest pain, probably 
chest wall origin.  A clinical evaluation of the heart and 
vascular system at the time of the retirement examination in 
December 1989 was normal.  An electrocardiogram showed normal 
sinus rhythm with occasional premature supraventricular 
complex; anterior infarct, age undetermined.  It was noted to 
be an abnormal electrocardiogram.

The RO decision 

By rating action dated April 1990, the RO denied the 
veteran's claim for service connection for a heart disorder.  
It was concluded that a heart disorder was not demonstrated 
by the evidence of record.

The additional evidence 

The veteran was admitted to a service department facility in 
June 1992 to rule out a myocardial infarction.  Cardiac 
catheterization revealed normal coronary arteries and normal 
wall motion, with an ejection fraction of 70 percent.  The 
diagnoses following the catheterization were normal coronary 
arteries and non-cardiac chest pain.  The discharge diagnosis 
was non-cardiac chest pain, myocardial infarction ruled out.  
A graded exercise test in June 1992 was nondiagnostic 
abnormal.  

VA outpatient treatment records have been associated with the 
claims folder.  An electrocardiogram in February 1994 showed 
normal sinus rhythm.  It was noted that an anterior infarct 
could not be ruled out.  The veteran complained of chest pain 
in March 1997.  The assessment was to rule out cardiac 
pathology.  An electrocardiogram later that month was 
abnormal and revealed an old anterior infarct.  

The veteran's attorney submitted numerous additional medical 
records in June 2001.  This included the report of a VA 
general medical examination conducted in February 2000.  The 
veteran related that he started having episodes of severe 
chest pain in 1987.  He noted that a routine 
electrocardiogram was done and a diagnosis of probable 
costochondritis was made.  He was treated on an outpatient 
basis and given medication.  He had another episode of severe 
chest pain in 1988.  It was reportedly noted at that time 
that he had an irregular heartbeat of undetermined etiology.  
The veteran indicated that he had continued to experience 
chest pain since then.  An examination of the heart revealed 
no murmurs or gallops.  An echocardiogram showed thickening 
of the right coronary cusp of the aortic valved leaflet and 
moderate aortic insufficiency.  An electrocardiogram was 
abnormal.  The pertinent diagnoses were arteriosclerotic 
heart disease with recurrent angina; status post myocardial 
infarction; aortic insufficiency with probably vegetation or 
thickening of the right coronary cusp of the aortic valve 
leaflet, by echocardiogram; cardiac arrhythmia; and frequent 
premature atrial complexes.  

Analysis 

The Board has reviewed the evidence submitted subsequent to 
the April 1990 rating decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted.  The additional evidence consists of VA 
and service department medical records.  These reports show 
that the veteran has had several abnormal electrocardiograms.  
In addition, it was concluded following the VA examination in 
February 2000 that he had arteriosclerotic heart disease.  
This evidence establishes that the veteran currently has a 
heart disability.  The Board finds that this evidence of a 
current heart disorder is new and material evidence because 
it bears directly and substantially on the issue being 
considered, that is whether the veteran has a heart disorder.  
This evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the additional evidence of 
record is new and material, and the claim of entitlement to 
service connection for a heart disorder is reopened.  The 
Board further finds that additional development is required 
prior to determining the substantive merits of the veteran's 
claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disorder is 
reopened.


REMAND

The veteran asserts that service connection is warranted for 
a heart disorder.  The evidence establishes that there was an 
abnormal electrocardiogram on the retirement examination in 
December 1989, and on several occasions thereafter.  As noted 
above, the recent VA general medical examination diagnosed 
arteriosclerotic heart disease.  The record shows that the 
veteran has not been afforded a cardiology examination by the 
VA since his retirement from service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his heart disorder 
since his retirement from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and that have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and extent of his current 
cardiovascular disease.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's heart 
disorder had its onset in service, or 
within one year thereafter.  The examiner 
should comment as to the significance, if 
any, of the abnormal electrocardiograms 
in December 1989, February 1994 and March 
1997.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
heart disorder on a de novo basis.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
considered .  An appropriate period of 
time should be allowed for response.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 



